DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 10/20/21 has been acknowledged.
Applicant amended Specification and Abstract to overcome their objections presented by Non-Final Rejection mailed 07/22/21.
Applicant further amended Claims 1 and 10 by incorporating allowable limitations of Claims 6 and 12 into independent Claims 1 and 10, correspondingly, amended Claims 2, 13, 14, 21 either in view of amendments to Claims 1 and 10 or in order to overcome objections and/or rejections under 35 U.S.C. 112(b) of the claims, cancelled Claims 6 and 11-12, and added new Claims 26-28.

Status of Claims
Claims 16-20 were cancelled earlier.
Claims 1-5, 7-10, 13-15, and 21-28 are examined on merits herein.


Allowable Subject Matter
Claims 1-5, 7-10, 13-15, and 21-28 are allowed.
Reason for Allowance
Re Claim 1: The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 1 as: “a third well region in the first well region and the second well region”, wherein “the third well region comprises the second conductivity type”, in combination with limitations of Claims 1
Re Claim 10: The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 10 as:  “the second well region has a frame-like configuration surrounding the frame-like gate structure”, in combination with other limitations of Claim 10.
Re Claim 21: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitations of Claim 21 as:  “the first well region, the drain region and the frame-like source region comprise a first conductivity type, the second well region and the third well region comprise a second conductivity type, and the first conductivity type and the second conductivity type are complementary to each other”, in combination with other limitations of Claim 21.
Re Claims 2-5, 7-9, 13-15, and 22-28: Claims 2-5, 5-9, 13-15, and 22-28 are allowed due to dependency on one of independent Claims 1, 10, or 28.

The prior art of record include: Todd et al. (US 2020/0006550), Liu et al. (US 2011/0233683), Yang et al. (US 2015/0236107), Wei et al. (US 7,843,002), Huang et al. 
 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 11/19/21